Watson, J.
In accordance with stipulation of counsel that the items of merchandise marked “A” covered by the foregoing protests consists of bags or baskets in chief value of rush similar in all material respects to those the subject of Carson M. Simon & Co. v. United States (55 Cust. Ct. 103, C.D. 2558) and that the items of merchandise marked “B” consist of maize or com husk baskets similar in all material respects to those the subject of C.D. 2558, supra, and Morris Friedman v. United States (58 Cust. Ct. 456, C.D. 3019), the claim of the plaintiffs was sustained.